Mr. Justice Milburn:
I concur. A grand jury, commenting on probate matters in this state about fifteen years ago, in its report to the court said: “Administration of estates is spoliation of estates.” As it is always the property of the widow and children, or both, of the deceased person which pays the lawyers, executors, administrators, appraisers, et al., and the size of the fees in most cases is fixed by the court, frequently with extra allowances for “extraordinary services,” the courts should be anxious and very careful to limit the number of lawyers and other officers to the fewest possible in number, and should not appear to insist on appointing self-seeking persons to lucrative positions: In this ease there seems to me to be undue persistency on the part of citizen O’Reilly in demanding that he be allowed to serve (not merely as public administrator, even if in his public capacity he may properly appear, which, as shown in Mr. Justice Holloway’s opinion, he may not properly do). I think that our former determination of this matter ought to have been conclusive.
The district judge, sitting in probate proceedings, is the representative of the dead person, his creditors, if any, and of the orphan, rich or poor, and of the law made for the protection of the sometimes helpless, and should, in the exercise of his solemn duty and of his own motion, oppose all efforts of strangers to profit by the death of the head of the family or of anyone else. The district court should be earnest, active, anxious and solicitous in all matters connected with the estate of deceased persons, and in dealing with the helpless children, with the intent to save as much as possible of the assets for those to whom they belong. He should not be complacent in dealing with people who are desirous of increasing the number of aids, as*233sistants, counsel, administrators et al.,. the employment of many of whom often almost, or entirely, swamps the estate. The court also should see to it that estates are settled as soon as possible, thus avoiding expense running over too long a time. -